Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 4/19/21, Applicant amended claims 1, 12, and 19, canceled no claims, and added no new claims.  Claims 1 and 3-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for cost-based optimization processing for join queries with UA views: identifying a query with a Union All (UA) operation; obtaining cost-based processing statistics for branches of the UA operation, wherein the obtaining further includes identifying each of the branches of the UA operation as independent join processing steps, each of the independent join processing steps comprising a unique table view being joined with outer tables in the query; generating permutations of joins that satisfy each of the independent join processing steps and assigning a total cost to each of the permutations of joins using the cost-based processing statistics; and providing a select one of the permutations of joins that satisfy each of the independent join processing steps having a least total cost as an optimal query execution plan to a database engine for executing the optimal query execution plan against a database.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for cost-based optimization processing for join queries with UA views.


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	White, “UNION ALL Optimization,” teaches reordering concatenation inputs for Union All operations and describes how SQL Server optimizer did this prior to SQL Server 2012 but does not contain that functionality now (pages 2-4); 
	Calbimonte, “3 Ways to Improve T-SQL Performance,” teaches avoidance of the Union operator in favor of Union All whenever possible since Union All does not also perform a Distinct function and in many cases is therefore more efficient (pages 3-5); 
	Ahmed et al (US 20150234888) teaches selecting an OR expansion of a query using stored procedures and subqueries joined by a UNION ALL operator, does not teach initially receiving a query with a UNION ALL operator or obtaining and using statistics for performance of UNION ALL branches (paragraphs 0035, 0041); and 
	Kiernan et al (US 7,430,937) teaches optimizing X-queries (XML) and translates them into SQL queries, by eliminating self join statements through UNION and UNION ALL statements, does not teach initially receiving a query with a UNION ALL operator or obtaining 

Responses to Applicant’s Remarks
	Regarding rejections of claims 1, 3-7, and 10-20 under 35 U.S.C. 103 by Su in view of Burger, Applicants arguments have been persuasive, in particular that Su teaches obtaining cost-based statistics for branches, generating permutations for branches and analyzing for least cost of a query but not for a UNION ALL statement in a query.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/14/21